Citation Nr: 0331188	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for calluses 
of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1980 
to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-
7 (West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of 
appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. 
Cir.2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ 
(agency of original jurisdiction) for initial consideration 
and without having to obtain the appellant's waiver.  The 
Federal Circuit found that, under such a procedure, "the 
veteran is not effectively able to object to any of the 
additional evidence obtained by the Board until after the 
Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of 
a one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not 
prohibit evidentiary development by the Board, and the 
Secretary may expressly delegate such authority to the Board 
by new regulations; (2) the DAV decision does prohibit the 
Board from rendering a final decision based upon newly 
obtained evidence without the appellant's first waiving 
initial consideration of any such evidence by the RO; (3) 
the DAV decision does not prohibit the Board from issuing 
the duty-to-assist notice required by the VCAA in 
38 U.S.C.A. § 5103(a), and the Secretary may expressly 
delegate such authority to the Board by new regulations; and 
(4) the Board is not required to identify and readjudicate 
any claims decided by the Board under the now invalidated 
regulations before the DAV decision, although VA must review 
the claim if requested information or evidence is submitted 
within one year after the date of the request.  VAOPGCPREC 
1-2003.

The Board observes that the veteran's service-connected 
calluses of the right foot are currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7899-7804 (2003).  However, effective August 30, 2002, the 
rating schedule for evaluation of skin disabilities was 
amended.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2003)).  Since this change 
in law occurred while the appeal was pending, the Board must 
apply the version of the law that is more favorable to the 
veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, the Board must apply the old law prior 
to the effective date of the new law.  See Green v. Brown, 
10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective 
date of the Act or administrative issue).  Nevertheless, 
prior to consideration of the veteran's claim regarding his 
service-connected calluses of the right foot and, in the 
interest of due process, the veteran must be provided with a 
supplemental statement of the case (SSOC) that advises him 
of the new regulations.  

The record reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
regarding this matter.  Although the RO advised the veteran 
of the VCAA in a letter dated in February 2001, he was only 
given 60 days within which to submit additional evidence.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in 
DAV v. Secretary, supra.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), the Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court made a conclusion 
similar to the one reached in DAV v. Secretary, supra.  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
comply with the aforementioned judicial precedent.  

Thus, due process, as mandated by the recent decisions of 
the Federal Circuit, and the General Counsel precedent 
opinion, demands that this case be REMANDED to the RO for 
the following action:

1.  The RO must review the claims file and ensure 
that all VCAA notice obligations have been satisfied 
in accordance with the recent decision in Paralyzed 
Veterans of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other applicable legal 
precedent.  Such notice should specifically apprise 
the veteran of the evidence and information 
necessary to substantiate his claim and inform him 
whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the 
appropriate time limitation within which to submit 
any evidence or information.

2.  The veteran should be requested to provide the 
names and addresses of all VA and non-VA medical 
providers who have treated him for the disorder at 
issue since February 2001.  The RO should then 
request all pertinent medical records from these 
medical providers.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for a rating in excess of 10 percent 
for calluses of the right foot.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided with a SSOC.  The 
SSOC should contain notice of all relevant actions 
taken on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal (including the new regulations for evaluating 
skin disabilities, effective prior to and after 
August 30, 2002) since the February 2002 statement 
of the case.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of 
the appeal.  38 C.F.R. § 20.1100(b) (2003).


